Name: Commission Decision (EU) 2019/1134 of 1 July 2019 amending Decision 2009/300/EC and Decision (EU) 2015/2099, as regards the period of validity of the ecological criteria for the award of the EU Ecolabel to certain products, and of the related assessment and verification requirements (notified under document C(2019) 4626) (Text with EEA relevance.)
 Type: Decision
 Subject Matter: environmental policy;  consumption;  means of agricultural production;  marketing;  communications;  technology and technical regulations;  cultivation of agricultural land
 Date Published: 2019-07-03

 3.7.2019 EN Official Journal of the European Union L 179/25 COMMISSION DECISION (EU) 2019/1134 of 1 July 2019 amending Decision 2009/300/EC and Decision (EU) 2015/2099, as regards the period of validity of the ecological criteria for the award of the EU Ecolabel to certain products, and of the related assessment and verification requirements (notified under document C(2019) 4626) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) thereof, After consulting the European Union Ecolabelling Board, Whereas: (1) The validity of the ecological criteria for the award of the EU Ecolabel for televisions, and of the related assessment and verification requirements, set out in Commission Decision 2009/300/EC (2) expires on 31 December 2019. (2) The validity of the ecological criteria for the award of the EU Ecolabel for growing media, soil improvers and mulch, and of the related assessment and verification requirements, set out in Commission Decision (EU) 2015/2099 (3) expires on 18 November 2019. (3) The EU Ecolabel criteria for televisions laid down in Decision 2009/300/EC refer, as regards energy savings, to the energy labelling and eco-design requirements for televisions laid down in Commission Regulation (EC) No 642/2009 (4) and in Commission Delegated Regulation (EU) No 1062/2010 (5) both of which are currently under review in the light of technological progress. (4) In line with the conclusions of the EU Ecolabel Fitness check (REFIT) of 30 June 2017 (6), the Commission, together with the EU Ecolabelling Board, has been assessing the relevance of each product group before proposing its prolongation, suggesting solutions to improve synergies across product groups and to increase the uptake of EU Ecolabel, and ensuring that, during the revision process, appropriate attention is paid to the coherence between relevant EU policies, legislation and scientific evidence. Additional public stakeholders consultations have also been carried out. (5) For Decision (EU) 2015/2099, this assessment confirmed the relevance and appropriateness of the current ecological criteria and of the related assessment and verification requirements. (6) For Decision 2009/300/EC, this assessment should further reflect on the relevance and appropriateness of the criteria, pending adoption of the proposed new energy labelling and eco-design requirements for televisions, including the proposals for additional requirements in support of the Waste Electrical and Electronic Equipment Directive and broader circular economy objectives. (7) In those circumstances, in order to allow sufficient time for finalizing the assessment and potential revision or discontinuation of the current ecological criteria for televisions, the period of validity of the existing criteria for televisions and related assessment and verification requirements, should be prolonged until 31 December 2020. (8) To give stability to the market, increase the uptake of the EU Ecolabel and allow current licence holders to maintain the benefits of the EU Ecolabel on their awarded products, the period of validity of the current criteria for growing media, soil improvers and mulch and of the related assessment and verification requirements, should be prolonged until 30 June 2022. (9) It is therefore appropriate to prolong the period of validity of the ecological criteria for the product groups televisions and growing media, soil improvers and mulch and of the related assessment and verification requirements. (10) Decision 2009/300/EC and Decision (EU) 2015/2099 should be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2009/300/EC is replaced by the following: Article 3 The ecological criteria for the product group televisions  and the related assessment and verification requirements shall be valid until 31 December 2020.. Article 2 Article 4 of Decision (EU) 2015/2099 is replaced by the following: Article 4 The ecological criteria for the product group growing media, soil improvers and mulch , and the related assessment and verification requirements, shall be valid until 30 June 2022.. Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 July 2019. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2009/300/EC of 12 March 2009 establishing the revised ecological criteria for the award of the Community Eco-label to televisions (OJ L 82, 28.3.2009, p. 3) (3) Commission Decision (EU) 2015/2099 of 18 November 2015 establishing the ecological criteria for the award of the EU Ecolabel for growing media, soil improvers and mulch (OJ L 303, 20.11.2015, p. 75). (4) Commission Regulation (EC) No 642/2009 of 22 July 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for televisions (OJ L 191, 23.7.2009, p. 42). (5) Commission Delegated Regulation (EU) No 1062/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of televisions (OJ L 314, 30.11.2010, p. 64). (6) Report from the Commission to the European Parliament and the Council on the review of implementation of Regulation (EC) No 1221/2009 of the European Parliament and of the Council on 25 November 2009 on the voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) and the Regulation (EC) No 66/2010 of the parliament and of the Council of 25 November 2009 on the EU Ecolabel